          Case 2:20-cv-02099-GMN-NJK Document 24
                                              25 Filed 01/27/21
                                                       01/28/21 Page 1 of 6




1    Michael Kind, Esq.
     Nevada Bar No.: 13903
2    KIND LAW
3    8860 South Maryland Parkway, Suite 106
     Las Vegas, Nevada 89123
4    (702) 337-2322
5    (702) 329-5881 (fax)
     mk@kindlaw.com
6    Attorney for Plaintiff Gustavo A. Iglesias
7
8
                      UNITED STATES DISTRICT COURT
                           DISTRICT OF NEVADA
9
10   Gustavo A. Iglesias,                         Case No.: 2:20-cv-02099-GMN-NJK

11                            Plaintiff,          Stipulated Discovery Plan and
12         v.                                     Scheduling Order Submitted in
                                                  Compliance with LR 26-1(b)
13   Trans Union LLC.; Experian
14   Information Solutions Inc.; Equifax
     Information Services LLC; Ally
15   Financial Inc.,
16
                              Defendants.
17
18
           Gustavo A. Iglesias and Trans Union LLC.; Experian Information Solutions
19
     Inc.; Equifax Information Services LLC; Ally Financial Inc. (jointly as the
20
     “parties”), by and through their respective counsel, hereby submit this proposed
21
     Joint Discovery Plan and Scheduling Order.
22
23
24
25
26
27
     DISCOVERY PLAN                         -1-
          Case 2:20-cv-02099-GMN-NJK Document 24
                                              25 Filed 01/27/21
                                                       01/28/21 Page 2 of 6




1                                PROPOSED DISCOVERY PLAN
2           The parties propose the following discovery plan and scheduling order:
3       1. Initial disclosures ………………...             Feb 5, 2021
4       2. Amend pleadings and add parties ..        Mar 9, 2021
5       3. Expert disclosures (initial): ………         Apr 8, 2021
6       4. Expert disclosures (rebuttal): …….        May 10, 2021
7       5. Discovery cutoff date: ……………              Jun 7, 2021
8       6. Dispositive motions: ……………..              Jul 7, 2021
9       7. Pretrial order ……………………..                 Aug 6, 2021
10          In the event that dispositive motions are filed, the date for filing the joint
11   pretrial order shall be suspended until 30 days after decision on the dispositive
12   motions or until further order of the court.
13          Pretrial Disclosures: The disclosures required by Rule 26(a)(3), and any
14   objections thereto, shall be included in the joint pretrial order.
15          Extensions or Modifications of the Discovery Plan and Scheduling Order:
16   Applications to extend any date set by the discovery plan, scheduling order, or other
17   order must comply with the Local Rules.
18          Protective Order: The parties may seek to enter a stipulated protective order
19   pursuant to Rule 26(c) prior to producing any confidential documents.
20          Electronic Service: The parties agree that pursuant to Rule 5(b)(2)(E) and
21   6(d) of the Federal Rules of Civil Procedure any pleadings or other papers may be
22   served by sending such documents by email to the primary email addresses for all
23   counsel of record. The format to be used for attachments to any email message shall
24   be Microsoft Word (.doc) or Adobe Acrobat (.pdf). If an error or delayed delivery
25   message is received by the sending party, that party shall promptly (within one
26   business day of receipt of such message) notify the intended recipient of the message
27
     DISCOVERY PLAN                            -2-
           Case 2:20-cv-02099-GMN-NJK Document 24
                                               25 Filed 01/27/21
                                                        01/28/21 Page 3 of 6




1    and serve the pleading or other papers by other authorized means. Hard copies of all
2    electronically served documents will be made available to any party upon request.
3           Alternative Dispute Resolution Certification: The parties certify that they
4    met and conferred about the possibility of using alternative dispute-resolution
5    processes including mediation, arbitration, and early neutral evaluation. The
6    parties have not reached any stipulations at this stage.
7           Defendant Ally Financial asserts that Plaintiff’s claims are subject to an Arbitration

8    Agreement requiring mandatory and binding arbitration pursuant to the Federal Arbitration Act, 9

9    U.S.C. Section 1, et seq.

10           Alternative Forms of Case Disposition Certification: The parties certify that
11   they considered consent to trial by a magistrate judge under 28 U.S.C. § 636(c) and
12   Fed. R. Civ. P. 73 and the use of the Short Trial Program (General Order 2013-01).
13   The parties have not reached any stipulations at this stage.
14           Electronic Evidence: Electronically stored information: The parties have
15   discussed the retention and production of electronic data. The parties agree that
16   service of discovery by electronic means, including sending original electronic files
17   by email, pdf. or on a CD is sufficient. The parties reserve the right to revisit this
18   issue if a dispute or need arises.
19           Electronic evidence conference certification: The parties further intend to
20   present evidence in electronic format to jurors for the purposes of jury deliberations
21   at trial. The parties discussed the presentation of evidence for juror deliberations but
22   did not reach any stipulations as to the method at this early stage.
23           Dated: January 26, 2021.
24   KIND LAW
25
26   /s/ Michael Kind
27   Michael Kind, Esq.
     DISCOVERY PLAN                               -3-
          Case 2:20-cv-02099-GMN-NJK Document 24
                                              25 Filed 01/27/21
                                                       01/28/21 Page 4 of 6




1    8860 South Maryland Parkway, Suite 106
2    Las Vegas, Nevada 89123
3    Attorney for Plaintiff Gustavo A. Iglesias
     TROUTMAN SANDERS LLP
4
5
      /s/ Kevin Kieffer
6
     Kevin Kieffer, Esq.
7    5 Park Plaza, Suite 1400
8    Irvine, CA 92614-2545
     Counsel for Ally Financial Inc.
9
10   QUILLING, SELANDER, LOWNDS, WINSLETT & MOSER, P.C.

11   /s/ Jennifer Bergh     .
12   Jennifer Bergh, Esq.
     6900 N. Dallas Pkwy Ste. 800
13   Plano, Texas 75024
14   Counsel for Trans Union LLC

15   NAYLOR & BRASTER
16
     /s/ Andrew J. Sharples       .
17   Jennifer Braster, Esq.
18   Andrew J. Sharples, Esq.
     1050 Indigo Drive, Suite 200
19   Las Vegas, Nevada 89145
20
     Katherine A. Neben
21   JONES DAY
22   3161 Michelson Drive, Suite 800
     Irvine, California 92612
23
24   Counsel for Experian Information Solutions, Inc.

25   CLARK HILL PLLC
26
     /s/ Jeremy J. Thompson           .
27
     DISCOVERY PLAN                          -4-
          Case 2:20-cv-02099-GMN-NJK Document 24
                                              25 Filed 01/27/21
                                                       01/28/21 Page 5 of 6




1    Jeremy J. Thompson, Esq.
     3800 Howard Hughes Parkway, Suite 500
2    Las Vegas, Nevada 89169
3    Counsel for Equifax Information Services LLC

4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
     DISCOVERY PLAN                       -5-
          Case 2:20-cv-02099-GMN-NJK Document 24
                                              25 Filed 01/27/21
                                                       01/28/21 Page 6 of 6




1                               SCHEDULING ORDER
           The above-set stipulated Discovery Plan of the parties shall be the Scheduling
2
     Order for this action pursuant to Federal Rule of Civil Procedure 16(b) and Local
3
     Rule 16-1.
4
5
6                                   IT IS SO ORDERED:
7                                    ___________________________________
8                                    UNITED STATES MAGISTRATE JUDGE
9                                              January 28, 2021
                                     DATED:____________________________
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
     DISCOVERY PLAN                         -6-
